Citation Nr: 0023671	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  97-24 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
November 1969.  

The November 1995 Board of Veterans' Appeals (Board) decision 
granted an increased rating to 10 percent for bilateral 
hearing loss on an extraschedular basis.  

This appeal is before the Board from a November 1996 rating 
decision from the Albuquerque, New Mexico, Department of 
Veterans Affairs (VA) Regional Office (RO) that continued a 
10 percent rating for bilateral hearing loss.  

In an April 1997 statement, the veteran requested an 
examination for his "feet." Subsequent correspondence from 
his accredited representative disclosed that service 
connection for pes planus was being claimed. In an April 1998 
rating decision, it was held that new material evidence to 
reopen a claim for service connection for pes planus had not 
been submitted. A timely appeal of this decision has not been 
received. In July 2000, the veteran's representative has 
raised the issue of an increased rating for service-connected 
tinea pedis. This matter is referred to the RO.  


FINDING OF FACT

Audiometric examinations conducted at VA facilities from 
February 1995 to January 1999 demonstrated no worse than 
level II hearing in the right ear and level III hearing in 
the left ear.  


CONCLUSIONS OF LAW

1.  For hearing loss, the old schedular criteria in effect 
prior to June 10, 1999, and the new schedular criteria in 
effect since June 10, 1999, are equally favorable to the 
veteran.  

2.  The schedular criteria are not met for a rating in excess 
of 10 percent for bilateral hearing loss.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.85, 4.86, Code 6100 
(1998), (effective prior to June 10, 1999); 38 C.F.R. 
§§ 4.85, 4.86, Code 6100 (1999) (effective since June 10, 
1999).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Factual Background

Service connection for bilateral defective hearing was 
granted by the RO in December 1972; a noncompensable 
evaluation was assigned.

An April 1990 VA audiometric examination revealed pure tone 
thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
10
15
55
65
80
54
LEFT
20
25
70
85
80
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.  
The examiner ordered hearing aids for the veteran.  

The September 1992 VA audiometric examination revealed pure 
tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
10
15
60
65
70
53
LEFT
25
30
70
80
80
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 60 percent in the left ear.

The veteran's October 1992 statement alleged that he had not 
been able to hear in his left ear when using a telephone for 
over 20 years. 

The veteran underwent a VA examination in February 1995.  He 
was initially provided with hearing aids in May 1990 at this 
VA facility.  Audiometric examination revealed pure tone 
thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
20
20
65
70
80
59
LEFT
30
30
75
90
90
71

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 84 percent in the left ear.  
The impression was mild to severe sensorineural hearing loss 
of the right ear and mild to profound sensorineural hearing 
loss for the left ear.  

The veteran's May 1995 statement alleged that his hearing was 
very poor in real life situations with normal conversations 
and background noise.  In public speaking environments or 
church, he could comprehend almost nothing.  He alleged that 
he lost his job as a stockbroker because he could not hear 
detailed information on the phone.  He alleged that he had 
not held a meaningful or financially worthwhile job since 
1989.  

The record included an undated audiometric report for an 
unidentified person from an unidentified clinic.  Unlike 
typical VA examination reports, which were recorded on 
standard size paper, this audiometric report appeared on two 
small sheets of thermal paper, each measuring approximately 
4-1/2 inches by 6 inches.  Handwritten notes by an 
unidentified person stated a date of August 27, 1996 and that 
the "right had been sent for repair."  

Audiometric examination stated pure tone thresholds, in 
decibels, as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
20
20
65
70
70
56
LEFT
25
30
75
90
90
71

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 66 percent in the left ear.  

The representative's February 1997 statement alleged that the 
report dated August 1996 had been issued by a VA facility.  

The veteran underwent a VA examination in April 1997.  The 
veteran reported that his hearing loss was most troublesome 
in situations with background noise.  He worked in a real 
estate office and found that any background noise prevented 
him from hearing well and communicating and working 
effectively.  He felt that his hearing impairment had 
adversely affected his livelihood and earning capacity.  
Audiometric examination revealed pure tone thresholds, in 
decibels, as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
15
5
60
70
70
51
LEFT
25
20
75
90
90
69

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 86 percent in the left ear.  
Results showed a sensorineural hearing loss for high 
frequencies that was moderate to severe in the right ear and 
moderate to profound in the left ear.  While speech 
recognition scores showed only a mild problem with speech 
understanding, the examiner opined that this was not 
representative of how this veteran would function in average 
daily listening situations with competing background noise.  
The examiner opined that competing background noise would 
cause very significant communication problems for a person 
with moderate to severe high frequency sensorineural hearing 
loss and that this hearing loss would cause marked 
communication difficulty in adverse listening situations.  

The veteran and his wife, assisted by the veteran's 
representative, provided sworn testimony at a regional office 
hearing in October 1998.  The veteran testified that his 
hearing loss had affected him tremendously at work.  He had 
not been able to keep a job for any length of time because he 
could not hear to communicate.  Around office noise of typing 
and conversation, the veteran had been perceived as arrogant 
because he did not hear questions.  In conversations, others 
got tired of repeating themselves.  Thus, the veteran's 
hearing problems had resulted in unemployment.  He had a 
bachelor's degree in history and business administration and 
a master's degree in international management.  He was self-
employed for 12 years as an accountant, and he had worked for 
a brokerage firm.  He was currently self-employed in the real 
estate business in Mexico.  His wife worked with him and 
helped him communicate.  However, she felt that it was 
awkward for customers to have to tell confidential 
information in her presence.  The veteran felt that VA 
hearing tests were not representative of his working 
environment.  

The veteran underwent a VA examination in January 1999.  The 
veteran reported wearing binaural hearing aids for over 20 
years.  Audiometric examination revealed pure tone 
thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
20
20
60
65
70
54
LEFT
25
25
65
65
75
58

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 86 percent in the left ear.  
The examiner stated that the pure tone and speech test 
results appeared to offer the best estimates of hearing 
function at this time.  The impression was bilateral severe 
constant tinnitus and bilaterally mainly high-frequency 
sensorineural hearing loss.  The examiner stated that the 
subjective severity of hearing loss was always worse when 
significant tinnitus was present.  Also, discrimination 
scores in this case, while within the range of normal, were 
not far from the lower limit of normal.  Against competing 
background noise, this sort of deficiency made understanding 
speech more difficult.  


Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

Where a law or regulation changes after a claim is filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
VA's general counsel held that if the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change and apply the prior regulation to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  VAOPGCPREC 3-2000 (2000).  

Evaluations of defective hearing range from noncompensable to 
100 percent are based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average threshold 
level as measured by pure tone and audiometry tests.  38 
C.F.R. § 4.85, 4.87 (Tables VI-VII, Diagnostic Code 6100).  
To evaluate the degree of disability from defective hearing, 
the Rating Schedule establishes auditory acuity levels from I 
to XI.  Id.  The disability rating is derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometric evaluations are rendered.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  


Analysis

The claim for an increased rating is well grounded because 
the veteran alleged that his hearing had worsened.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A veteran's assertion that the disability has 
worsened serves to render the claim well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

In this case, the old criteria in effect prior to June 10, 
1999, and the new criteria in effect since June 10, 1999, 
yield the same result.  38 C.F.R. § 4.85, 4.86, 4.87 (Tables 
VI-VII, Diagnostic Code 6100).  A rating higher than 10 
percent is not warranted under either schedular criteria.  

In the right ear, pure tone threshold averages and speech 
recognition abilities demonstrated no worse than Level II 
hearing impairment in examinations from February 1995 to 
January 1999, including the examination conducted in August 
1996.  The April 1997 examination demonstrated Level I 
hearing impairment in the right ear.  

In the left ear, pure tone threshold averages and speech 
recognition abilities demonstrated no worse than Level III 
hearing impairment on VA examinations held from February 1995 
to January 1999.  38 C.F.R. § 4.85 (Tables VI). Findings on 
the August 1998 report submitted by the veteran represent 
level VII hearing impairment. With level III hearing in one 
ear and level II hearing in the other, a noncompensable 
schedular evaluation is warranted. Even if the undated and 
uncertified August 1998 report is given a measure of 
probative value, where audiological testing reveals level II 
hearing in the right ear and level VII hearing in the left 
ear, a 10 percent evaluation for hearing loss would be 
appropriate.  38 C.F.R. § 4.85(Table VII). See 38 C.F.R. 
§ 4.85, Table VII. Accordingly, the claim for a rating 
greater than 10 percent for bilateral hearing loss is not in 
order. The evidence is not so evenly balanced that there is 
doubt as to any material issue. 38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.85, 4.86, Code 6100.

The current rating of 10 percent was provided by the Board in 
November 1995 on an extraschedular basis. 38 C.F.R. 
§ 3.321(b)(1999). The Board now finds that an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to warrant referral of the case to Central 
Office for a higher extraschedular evaluation is not present. 
The evidence does not show that the service-connected hearing 
disability markedly interferes with the veteran's employment 
or causes frequent hospitalizations.  The veteran worked for 
twelve years as an accountant and currently works in his own 
real estate business in Mexico.  


ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss is denied.  


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

